DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 14, 17-19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavosky (US 2007/0048480) in view of Cancio et al. (US 2005/0248051).
 	Regarding claim 1, Lavosky teaches “a method of making a polymeric film (abstract) comprising the steps of:  	a. Forming a film from a polymeric composition comprising polyethylene, polypropylene, or mixtures thereof (paragraph 11);  	b. Applying a substance to from about 10% to about 75% of the surface area of the film to form a plurality of printed areas (paragraph 33; claim 1: “at least a portion”); and,  	c. Hardening the substance (claim 17: the step of hardening is implicit in that after application of an ink, it implicitly dries due to evaporation of solvents).” 	Lavosky fails to teach “wherein the film has a basis weight of from about 5 gsm to about the claimed and prior art inventions are at least substantially identical, claimed properties or functions are presumed inherent.  See MPEP §2112.01.  In this instance, since the substance (see, e.g., the rejection of claim 3 below) and the substrate (see, e.g., the rejection of claims 13-16 below) are at least substantially identical to that claimed, the claimed function of “the substance and the areas of the film contacted by the substance change in size to produce a contoured film” is presumed inherent.   	Regarding claim 2, Lavosky, as modified, teaches all that is claimed, as in claim 1 above, except “wherein the film is formed by casting, blowing, mono-extrusion, co-extrusion, chill casting, or any combinations thereof,” leaving the choice of forming up to one having ordinary skill in the art.  Cancio et al. further teach that films can be made by co-extrusion (paragraph 38).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use co-extrusion to form the film because it is known in the art to be a suitable means for forming a film.  See MPEP §2144.07. 	Regarding claim 3, Lavosky further teaches “wherein the substance is an ink (claim 17).” 	Regarding claim 4, Lavosky further teaches “wherein the ink is applied by a flexographic or a rotogravure printing process (paragraph 46:  Examiner interprets ‘gravure press’ to be a rotogravure printing press).” 	Regarding claim 5, Lavosky further teaches “wherein the substance covers at least about 65% of the surface of the printed areas (paragraph 33: claim 1 “at least a portion).”  
	Regarding claim 8, Lavosky, as modified, teach all that is claimed, as in claim 7 above, except “wherein the substance decreases in size by about 0.5% to about 10%.”  However, it has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05.  In this instance, inks are known to shrink in size, therefore the general conditions are known in the art.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art, through routine experimentation, to find an ink which decreases between 0.5 and 10% in order to determine the optimum ink for the situation.  	Regarding claim 9, Lavosky further teach “wherein the substance is hardened by air drying (claim 17).”  Examiner notes that there will implicitly be drying after the ink is applied, thus this limitation is met.  In the event that it can be said the air drying is not implicit (which Examiner does not concede), Examiner takes Official Notice that, at the time of the invention, air drying was a known means for drying inks.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to dry the ink of Lavosky by air 
 	Regarding claim 19, Lavosky teaches “a method of making a polymeric film (abstract) comprising the steps of:  	a. Forming a film from a polymeric composition comprising polyethylene, polypropylene, or mixtures thereof (paragraph 11);  	b. Applying an ink to from about 10% to about 75% of the surface area of the film to form a plurality of printed areas (paragraph 33; claim 1: “at least a portion”); and,  	c. drying the ink, whereupon the ink decreases in size to produce a contoured film (claim 17: the step of drying is implicit in that after application of an ink, it implicitly dries due to 
 	Regarding the limitation that “whereupon the ink and the areas of the film contacted by the ink decrease in size to produce a contoured film,” it has been held that when the claimed and prior art inventions are at least substantially identical, claimed properties or functions are presumed inherent.  See MPEP §2112.01.  In this instance, since the substance (see, e.g., the rejection of claim 3 above) and the substrate (see, e.g., the rejection of claims 13-16 above) are at least substantially identical to that claimed, the claimed function of “whereupon the ink and the areas of the film contacted by the ink decrease in size to produce a contoured film,” is presumed inherent.    	Regarding claim 21, Lavosky, as modified, teach all that is claimed, as in claim 7 above, except “wherein the substance decreases in size by about 0.5% to about 10%.”  However, it has been held that when the general conditions are known in the art, it is not inventive to discover 
 	Regarding the limitation “puckering the film to produce an uneven contoured film by shrinking the ink by about 0.5% to about 10%,” it has been held that when the claimed and prior art inventions are at least substantially identical, claimed properties or functions are presumed inherent.  See MPEP §2112.01.  In this instance, since the substance (see, e.g., the rejection of claim 3 above) and the substrate (see, e.g., the rejection of claims 13-16 above) are at least substantially identical to that claimed, the claimed function of “whereupon the ink and the areas of the film contacted by the ink decrease in size to produce a contoured film,” is presumed inherent.   	Further, regarding the limitation “shrinking the ink by about 0.5% to about 10%,” it has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05.  In this instance, inks are known to shrink in size, therefore the general conditions are known in the art.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art, through routine experimentation, to find an ink which decreases between 0.5 and 10% in order to determine the optimum ink for the situation. 
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavosky (US 2007/0048480) in view of Cancio et al. (US 2005/0248051), further in view of Kotani et al. (EP 0577072). 	Regarding claims 15 and 16, Lavosky teaches all that is claimed, as in claim 1 above, except for “wherein the polymeric composition comprises from about 2% to about 25% polypropylene” or “wherein the polymeric composition comprises at least about 40% polypropylene,” leaving the choice of the amount up to one having ordinary skill in the art.  Kotani et al. disclose a film for labels which has from 20 to 80 % polypropylene (abstract).  Therefore, at the time of the filing of the invention, it would have been obvious to one having .
Response to Amendment
The declaration of Frank Eschenbacher under 37 CFR 1.132 filed 03/15/2021 is insufficient to overcome the rejection of the claims based upon Lavosky and Cancio et al. as set forth in the last Office action.
Firstly, Mr. Eschenbacher argues against the references individually; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Mr. Eschenbacher argues that Lavosky does not disclose the instantly claimed invention.  However, the claimed invention is rejected over a combination of references and case law, and arguments against Lavosky individually are meritless.
Secondly, Mr. Eschenbacher cites features described in the specification to distinguish over the rejection.  Such components include: specific inks at paragraph 17; the size change not being merely a volume decrease proportional to solvent evaporation at paragraph 18; and that a certain percentage coverage of the surface is required to achieve the desired contoured film (citing the comparative example).  However, MPEP §2112.01 states that when the claimed and prior art inventions are at least substantially identical, claimed properties or functions are presumed inherent.  In this instance, since the claimed substance (Examiner notes that claim 1 does not specify a specific substance, but claims 3, 19 and 22 recite an ink) is identical (that is, “an ink”), and the claimed substrate is identical (that is, polypropylene), and the ink is applied to the substrate in the identical claimed process of “applying,“ and in the identical claimed basis weight, the claimed function of “the substance and the areas of the film contacted 
If there are features which are required to result in the recited contoured film (especially, for example, a certain percentage coverage, or a certain type of ink), then they must be included in the claims. 
See the discussion below for further analysis.

Response to Arguments
Applicant’s arguments have been fully considered but are unpersuasive.
Applicant argues that MPEP §2112.01 is the wrong section of the MPEP.  While Examiner agrees that the instant claims are drawn to a process, the part of the claimed invention at issue is drawn to a property of the product produced by the method: the contoured film.  Therefore, the rationale described in MPEP §2112.01 regarding the presumptive inherency of properties of products is applied appropriately.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Applicant argues that Lavosky does not disclose the instantly claimed invention.  However, the claimed invention is rejected over a combination of references and case law, and Applicant’s arguments against Lavosky individually are meritless.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that specific inks or substances are used) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Further on this point, MPEP §2112.01 states that when the claimed and prior art inventions are at least substantially identical, claimed properties or functions are presumed inherent.  In this instance, since the claimed substance (Examiner notes that claim 1 does not specify a specific substance, but claims 3, 19 and 22 recite an ink) is identical (that is, “an ink”), and the claimed substrate is identical (that is, polypropylene), and the ink is applied to the substrate in the identical claimed process of “applying,“ and in the identical claimed basis weight, the claimed function of “the substance and the areas of the film contacted by the substance change in size to produce an uneven contoured film having waviness, wrinkles, and/or puckering” is presumed inherent.  
Applicant has not provided any factual evidence to show that the method of Lavosky, when modified as set forth in the rejection, would not result in an uneven contoured film having waviness, wrinkles, and/or puckering.  The declaration of Frank Eschenbacher suffers from the same failings as the Attorney’s arguments:  namely, citing features described in the specification to distinguish over the rejection.  Such components include: specific inks at paragraph 17; the size change not being merely a volume decrease proportional to solvent evaporation at paragraph 18; and that a certain percentage coverage of the surface is required to achieve the desired contoured film.  
If there are components of the process, or specific steps of the process which are required to arrive at the particular desired property, they should be included in the claim language, as limitations from the specification are not read into the claims.   
Applicant argues that the Examiner has not provided a proper motivation to make the proposed modification.  However, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  See MPEP §2144(I).  In this instance, to remedy the fact that Lavosky is silent with respect to the prima facie obvious.  See MPEP §2144.07. Cancio et al. is concerned with thermoplastic films and laminates (paragraph 39) which are very similar to that of Lavosky, and therefore is relevant to the issue at hand.  Furthermore, Cancio et al. establish the art-recognized suitable thickness for such films.  Therefore, Examiner maintains that the rationale provided to modify Lavosky is not only squarely within the law, but also clear and self-evident.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853